Citation Nr: 0014366	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability, claimed as secondary to service-connected 
residuals of separation of the right acromioclavicular 
joint.

2.  Entitlement to a rating in excess of 20 percent for 
the residuals of separation of the right 
acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, confirmed 
and continued its denial of entitlement to service 
connection for left shoulder disability and its denial of 
entitlement to an increased rating for the service-
connected residuals of separation of the right 
acromioclavicular joint.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
left shoulder disability, secondary to service-connected 
residuals of separation of the right acromioclavicular 
joint, is not plausible.

2.  The veteran's service-connected chronic separation of 
the right acromioclavicular joint is manifested by 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint, tenderness to palpation, pain on 
use, and deformity of the distal right clavicle, 
productive of no more disability than comparable to 
limitation of motion of the major arm at shoulder level.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
left shoulder disability, secondary to service-connected 
residuals of separation of the right acromioclavicular 
joint, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 20 percent for 
the residuals of separation of the right 
acromioclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40-4.42, 4.45, 4.69, 4.71a, Diagnostic Codes 
5201, 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Left Shoulder

The veteran seeks service connection for left shoulder 
disability.  He maintains that such disability was caused 
or chronically worsened by his service-connected right 
shoulder disability and that service connection for left 
shoulder disability is, therefore, warranted on a 
secondary basis.  It is his only theory with respect to 
that issue; and, therefore, the Board will limit the 
scope of its decision accordingly.

Service connection may be established when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. 
§ 3.310(a) (1999).  In this regard, the United States 
Court of Appeals for Veterans Claims (hereinafter Court) 
has stated that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely 
by presenting lay testimony, because lay persons, such as 
the veteran, are not competent to offer medical opinions.  
LeShore v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the 
purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim 
is presumed.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection has been in effect since service for 
the residuals of separation of the right 
acromioclavicular joint.  

Left shoulder disability, variously diagnosed as strain 
or tendinitis, was first clinically recorded in 1995.  
The veteran has consistently reported that the onset of 
that disability followed a lifting injury in January of 
that year.  (See, e.g., the transcript of his hearing on 
appeal and the reports of VA examinations, performed in 
October 1995 and October 1998.)  Although he maintains 
that he was forced to overuse his left arm because he 
could not use his disabled right arm, and that such 
overuse caused his left shoulder injury, there is no 
competent medical evidence to support his position.  In 
fact, the most recent VA examination, which was performed 
specifically to determine whether there was an etiologic 
relationship between the service-connected right shoulder 
disability and the recent left shoulder problems, 
produced no evidence of such a relationship.  Rather, the 
examiner concluded, unequivocally, that the left shoulder 
problem was the result of a single episode at work which 
was totally unrelated to the service-connected right 
shoulder disability.  

Absent any competent medical evidence that the service-
connected right shoulder disability caused or chronically 
worsened the non-service-connected left shoulder 
disability, there is no plausible basis for service 
connection on a secondary basis.  Accordingly, that claim 
is not well grounded. 

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the 
Court has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render 
the claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, however, VA has already 
provided such information in evidence requests to the 
veteran, in the Statement of the Case (SOC), in the 
Supplemental Statement of the Case (SSOC), in multiple 
evidence requests, and in a Board remand.  Moreover, the 
veteran has not cited any outstanding evidence which 
could support his claim.  Consequently, the Board is of 
the opinion that there is no need to further inform the 
veteran of the evidence necessary to render the claim 
well grounded.

II.  The Right Shoulder

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard, 
where (as here) entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When rating the veteran's upper extremities, it is 
important to note whether the veteran is right-handed or 
left-handed; that is, it is necessary to determine which 
is his major upper extremity.  Such a distinction is 
relevant to the assignment of the proper rating.  
38 C.F.R. § 4.69.  In this case, the record shows that 
the veteran is right-handed.  (See, e.g., report of 
October 1998 VA examination.) 

The veteran's right shoulder disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
A 20 percent rating is warranted for malunion of the 
humerus (major) when there is moderate deformity, and a 
30 percent rating is warranted when there is marked 
deformity.  A 20 percent rating is also warranted when 
there is recurrent dislocation of the major 
scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level.  A 30 
percent rating is warranted with frequent episodes, and 
guarding of all major arm movements.  A 50 percent rating 
is warranted for fibrous union of the major humerus.  A 
60 percent rating is warranted for nonunion of the major 
humerus (false flail joint), while a 80 percent rating is 
warranted for a loss of the head of the major humerus 
(flail shoulder).

Also potentially applicable in rating the veteran's right 
shoulder disorder is 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under that code, a 20 percent rating is warranted 
when motion of the major arm is limited to shoulder 
level.  A 30 percent rating is warranted when arm motion 
is limited to midway between the side and shoulder level.  
A 40 percent rating is warranted when motion is limited 
to 25 degrees from the side.  

The Court has considered the question of functional loss 
as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995). In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups. The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination. 
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity. 38 C.F.R. § 4.10.

By a rating decision in February 1971, service connection 
was established for residuals of right shoulder 
separation, evaluated as 20 percent disabling from 
November 1970.  That rating has been continued to date.  
This appeal stems from the denial of a reopened claim 
received in July 1995.

Clinical records show that from July 1995 to October 
1998, the veteran's right shoulder disability was treated 
or examined by VA, and in June 1998, he also received 
treatment from Randall Halley, D.O.  During that time, 
the veteran's primary complaints involving his right 
shoulder were pain and stiffness, weakness, decreased 
range of motion, catching, and snapping and cracking 
sounds on motion.  He stated that the pain was 
exacerbated by certain movements and that he was unable 
to do heavy lifting or overhead work.  (See also, 
transcript of the veteran's hearing on appeal.)

The treatment and examination reports show that the 
primary objective manifestations of the veteran's right 
shoulder disability are tenderness to palpation and 
visible and palpable deformity of the distal end of the 
right clavicle.  There is no evidence, however, the 
deformity is any more than moderate in degree.  Although 
there is evidence of increased pain and exacerbations on 
use, such symptoms are also reportedly no more than 
moderate in nature.  Indeed, the preponderance of the 
objective evidence shows that the veteran's service-
connected right shoulder disability has no associated 
weakness, atrophy, redness, heat, effusion, instability, 
recurrent dislocation or subluxation, or fibrous union, 
malunion, nonunion, or loss of the humeral head.  
Moreover, the Board notes that the veteran is able to 
raise his right arm above shoulder level.  Such evidence 
more nearly approximates the criteria for the 20 percent 
rating currently in effect; and, therefore, the claim for 
an increased rating is denied.

The Board has considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an 
extraschedular rating for his service-connected right 
shoulder disability; however, the evidence does not show 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1999).  
Although the veteran testified in 1996 that he missed 
five months of work in the previous year due to his right 
shoulder disability, more recent evidence, such as the 
latest VA examination, shows that he misses no more than 
2 to 4 days per year due to his right shoulder 
disability.  There has been no clinical demonstration of 
change or improvement in the disability at issue as 
compared to 1996.  While VA outpatient treatment records, 
dated in November 1995 and April 1997, suggest that 
surgery has been recommended for his right shoulder, 
there is no record that such surgery has been performed 
or that the veteran has required frequent hospitalization 
for his right shoulder disability.  In essence, the 
record shows that the manifestations of that disability 
are those contemplated by the current evaluation.  

The veteran contends, and Dr. Halley's report suggests, 
that the veteran's right shoulder disability should 
receive more than a 20 percent rating because of the 
effect it has on the veteran's job as a carpenter.  It 
must be emphasized, however, that disability ratings are 
not job-specific.  They represent as far as can 
practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual impact in civilian occupations.  Generally, as 
in this case, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

In light of the foregoing, the Board finds no reason for 
referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.

ORDER

Entitlement to service connection for left shoulder 
disability, claimed as secondary to service-connected 
residuals of separation of the right acromioclavicular 
joint, is denied.

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of separation of the right 
acromioclavicular joint is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

